DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 12/02/2021.  Claims 38-41 are currently pending and were previously rejected.  Claims 1-37 were previously cancelled.  Claims 42-57 have been withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of their arguments that the prior art Varghese (US Pub 20090089869) fails to teach or suggest 
	“a subsystem providing at least data relating to changes in frequency and responsive to the receiving said at least data relating to said changes in frequency of actual access by the user to the data elements”
	The Examiner respectfully disagrees.  The prior art Varghese conceptualizes the use of an application fingerprints such as new additional data being submitted creates a new fingerprint to be a change in the application (see Abstract).  Furthermore in 
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Bhat/Shen with the collection an analysis of user activity taught by Varghese in order assess changes in frequency of application behavior by said user against predetermined activity of said user in order to generate specific levels of possible malicious behavior to neutralize any networking threats.
The Examiner maintains the rejections of claims 38-41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US Pub 20130297689), in view of Shen et al. (US Pub 20160078353), and further in view of Varghese (US Pub 20090089869).
enterprise social network system access end user communications outside of social network and monitor and leverage all communications), the system comprising:
an at least near real time data element audit subsystem providing at least data relating to actual access events of an individual to at least one data element (see Bhat fig.3C and ¶0023 weighting is based on, for example, frequency, duration, timing and quality of interactions in the follow-model. Values assigned to weights 364 can be used both positively to prioritize related activities and negatively to de-prioritize related activities displayed to an end user, and please see ¶0022 the activity streams are tailored to a specific user and user graph 360 represents associations/interactions with entities being other users, information, tags concepts, community activity; therefore these are data elements that a user 360 has actual access to);
an additional data providing subsystem for providing social network data indicating existence of a predetermined activity of said individual on at least one social network (see Bhat fig.3B-3C and ¶0020 and ¶0023 deeper relationships based on prior activity, and interactions represented on social graph 340); and 
Bhat is silent to teach a frequency analysis correlation engine receiving outputs from said at least near real time data element audit subsystem and from said additional 
Shen teaches a monitoring system of a user status by comparing and contrasting public and private activity data of user collected at respective points in time to detect anomalies (see Abstract).
Shen teaches a frequency analysis correlation engine receiving outputs from said at least near real time data element audit subsystem and from said additional data providing subsystem and providing correlation data indicating the existence or nonexistence of a relationship between timing of a change in said frequency of actual access and timing of said predetermined activity of said individual (see Shen fig.2 and ¶0019 
“An anomaly detection system generates a model representing the user's normal behavior from historical data. The system monitors user status and compares the similarity and difference between the user's past public activities and past private activities. The system determines how the user historically behaves for public activities in comparison with private activities, and detects an anomaly when there is a variation from that behavioral correlation in new activity” 

and ¶0030-0039 the frequency in changes is based on the fractional values of the activity or the tracking of the changes.
Therefore it would have been obvious at the time of the filing to a person having ordinary skill in the art to which the subject matter pertains to modify the activity stream tuning parameters in a social network taught by Bhat with the monitoring of correlation of user activity data taught by Shen in order to determine erratic behavior in a person for security purposes.

Varghese teaches a fraud monitoring application that uniquely identifies an individuals data and where that data was submitted from (see Varghese Abstract).  Varghese teaches a subsystem providing at least data relating to changes in frequency and responsive to the receiving said at least data relating to said changes in frequency of actual access by the user to the data elements (see Varghese ¶0085-0087 and TABLES 6A-6B).  The policies implement data analysis against rules/analytics of said policies by collecting and analyzing data such as location information, transaction information, user login, pre/post authentication information etc.  A risk or security score can be generated to weigh the possibilities of malicious behavior based on the trends as TABLES 6A-B further explain. Thus a change in frequency is measured against predetermined activity.
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Bhat/Shen with the collection an analysis of user activity taught by Varghese in order assess changes in frequency of application behavior by said user against predetermined activity of said user in order to generate specific levels of possible malicious behavior to neutralize any networking threats.



40. For claim 40, Bhat/Shen/Varghese teaches a system according to claim 38 and wherein said frequency analysis correlation engine provides said correlation data Indicating existence or non-existence of a relationship between timing of an actual access event and timing of said predetermined activity, in at least near real time (see Bhat fig.3B-3C, 4 and ¶0023, ¶0028).

41. With respect to independent claim 41, please see the rejection of claim 38. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
January 13, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456